Citation Nr: 0402584	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  01-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse







INTRODUCTION

The veteran served on active duty from February 1954 to March 
1955.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a September 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied entitlement to an evaluation in 
excess of 20 percent for duodenal ulcer.

In June 2002 the veteran and his wife provided oral testimony 
before the undersigned Veterans Law Judge sitting at the RO, 
a transcript of which has been associated with the claims 
file.

In June 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In August 2003 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The competent and probative evidence of record shows that 
duodenal ulcer is productive of not more than moderate 
disablement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7305 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from February 1954 to March 
1955.  The service medical records show the veteran 
complained of gastrointestinal symptomatology.  VA conducted 
a medical examination of the veteran in May 1955.  An upper 
gastrointestinal x-ray revealed an active duodenal ulcer.

The RO granted entitlement to service connection for duodenal 
ulcer with assignment of a 20 percent evaluation when it 
issued a rating decision in July 1955.

In April 2000 the veteran filed a claim of entitlement to an 
increased evaluation for duodenal ulcer.  Contemporaneous VA 
treatment reports have been received and associated with the 
claims file.

VA conducted a special gastrointestinal examination of the 
veteran in July 2000.  He complained of occasional dyspepsia 
and increased abdominal gas, and had required several 
dilatations of his esophagus, the last one having been done 
six years ago.  He denied diarrhea or constipation.  He 
admitted to occasional abdominal colic and distention of the 
abdomen with gas.

On examination the veteran was described as well-nourished 
and well developed.  His weight was 169 pounds.  The abdomen 
was soft, but mild vague tenderness was present at the 
epigastric and lower left quadrant on palpation.  There were 
no masses or organomegaly.  Bowel sounds were normal.  There 
were several scars noted on the left side of the abdomen and 
chest wall area from the surgery in the past.  The specific 
site of ulcer disease mentioned by the veteran was in the 
stomach and duodenum.  He had no evidence of weight loss or 
weight gain.  There was no evidence of anemia.

The examiner recorded that the upper gastrointestinal x-ray 
was negative for duodenal or gastric ulcer, but there were 
changes at the gastroesophageal junction from the prior 
stricture and the surgery.  
The examination diagnoses were history of gastric ulcer and 
duodenal ulcer with gastrointestinal bleeding in the past, 
status post partial gastrectomy and surgery for esophageal 
stricture, and mild recurrent dyspepsia, stable on antacids.

The veteran and his wife provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO in June 
2002.  A transcript of the testimony presented has been 
associated with the claims file.  The veteran related that he 
suffered from fluctuations in weight, diarrhea, fatigue, 
weakness, heartburn, vomiting, pain, and tarry stools.  He 
was currently taking Tagamet.  He testified that he was 
retired and that the disabling manifestations of his duodenal 
ulcer pretty much kept him home.  He related that he was 
following a restricted diet, also related to diabetes.

VA conducted a special gastrointestinal examination of the 
veteran in August 2003.  The veteran complained of recurrent 
and frequent nausea and occasional vomiting which he claimed 
occurred about two to three times per month.  He denied other 
significant symptoms associated with his stomach disability.  
His last esophageal dilatation was said to have taken place 
12 years ago.  He related he has been taking regular antacids 
and a tablet of rebeprazole.  

He denied any significant stomach symptoms at this time.  He 
had been sleeping by keeping his head high with several 
pillows.  Bowel movements were claimed to be normal.  He was 
able to eat all kinds of foods normally except for occasional 
sticking of food in his lower esophageal area causing 
occasional nausea and vomiting.

On examination the veteran was described as well-nourished 
and well-developed.  His weight was 175 pounds.  The abdomen 
was soft and nontender.  There was no mass or organomegaly. 
Bowel sounds were normal.  The veteran's weight was recorded 
as having been normal around 175 pounds and he had no signs 
of anemia.  An upper gastrointestinal x-ray revealed evidence 
of irregular stricture in the lower segment of the distal 
esophagus.  This appeared unchanged compared to examination 
in the past.  The examination diagnosis was history of peptic 
ulcer disease in the past and a history of esophageal 
stricture was occasional nausea and vomiting.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A 60 percent evaluation may be assigned for severe duodenal 
ulcer with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  

A 40 percent evaluation may be assigned for moderately severe 
duodenal ulcer, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

A 20 percent evaluation may be assigned for moderate duodenal 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  

A 10 percent evaluation may be assigned for mild duodenal 
ulcer, with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114: Diagnostic Code 7305 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  However, nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  These new regulations, which in pertinent 
part are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  In November 2002 the 
RO notified the veteran of the enactment of the VCAA.  The RO 
notified the veteran of the types of evidence required to 
substantiate his claim and that VA would obtain such records 
if their release were authorized.  The Board also notified 
the veteran of the VCAA in its June 2003 remand of the case 
to the RO.

In connection with the remand directives, the RO by letter 
dated in July 2003, again advised the veteran of the VCAA 
development procedures and requested the veteran to identify 
any evidence not already of record, and to complete 
authorization forms (VA Forms 21-4142) as needed for the 
release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release were authorized.  
The RO also advised him of the types of evidence required to 
substantiate his claim.  

In doing so, the Board and the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA; the Board advised that it would obtain all 
evidence identified and/or authorized for release by the 
veteran.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  

In particular, through the issuance of the September 2000 
rating decision, the April 2001 Statement of the Case (SOC) 
and the August 2003 Supplemental Statement of the Case 
(SSOC), he has been given notice of the requirements for 
service connection.  The RO also provided the veteran with 
the reasons his claim could not be granted based upon the 
evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  
The veteran does not contend that there are additional 
service medical records that have not been obtained.  
Subsequently, the RO has obtained all outstanding VA 
outpatient treatment records. 

The veteran underwent VA gastrointestinal examinations in 
July 2000 and August 2003 to ascertain current nature and 
extent of severity of his service-connected duodenal ulcer 
disability at issue.  

The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
a VA examination would substantiate the veteran's claim.  

In this case, the issue whether his duodenal ulcer is more 
disabling than currently evaluated requires competent medical 
evidence and such has been obtained on the basis of the VA 
examinations conducted in connection with his claim, and the 
additional VA treatment reports associated with the claims 
file.  

The VA afforded the veteran VA examinations to asceretain the 
level of severity of his service-connected gastrointestinal 
disability at issue.  Consequently, another VA examination is 
unnecessary since the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  Therefore, remand or deferral for the scheduling of 
another VA examination is not required.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  

In July 2003, the veteran advised that he had reviewed the 
recent VCAA letter dated in July 2003, and had no additional 
evidence to submit in support of his claim.  In accordance 
with his request, the veteran was afforded the opportunity of 
providing oral testimony with his wife before the undersigned 
Veterans Law Judge in June 2002, and a record of the 
testimony taken at the time has been associated with the 
claims file.  In its August 2003 SSOC, the RO provided the 
specific criteria of the VCAA of 2000, and demonstrated that 
it had clearly considered them in its adjudication of the 
veteran's claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the issue on the merits.  


Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

It has been the contention of the veteran that his duodenal 
ulcer is more disabling than currently evaluated, thereby 
warranting entitlement to an evaluation in excess of the 
current 20 percent evaluation.  

The Board notes that the current 20 percent evaluation 
contemplates not more than moderately disabling 
gastrointestinal symptomatology.  In this regard, it is 
expected that a veteran will have recurring episodes of 
severe symptomatology two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations.

The next higher evaluation of 40 percent contemplates not 
more than moderately severe gastrointestinal symptomatology.  
In this regard, a veteran is expected to suffer from 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 1o days or more 
in duration at least four or more times per year.  The 
evidentiary record is totally devoid of moderately severe 
gastrointestinal symptomatology.

Both VA special gastrointestinal examinations of record 
clearly showed that the veteran's weight was normal and that 
it had not fluctuated, despite what he testified at the 
hearing.  Both examinations clearly showed that there was no 
anemia, nor was there any evidence, subjective or objective, 
of recurrent incapacitating moderately severe 
gastrointestinal symptomatology.  

When last medically examined by VA in August 2003 the veteran 
denied all major gastrointestinal symptomatology, and related 
he ate all kinds of food but for those causing occasional 
nausea and vomiting.  Only irregular stricture of the lower 
segment of the distal esophagus with no evidence of active 
duodenal ulcer has been shown on two previous upper 
gastrointestinal x-rays.

The competent and probative evidence of record in no way 
supports the veteran's claim of increased gastrointestinal 
symptomatology so as to warrant a grant of an increased 
evaluation.  
No question has been presented as to which of two evaluations 
would more properly classify the current level of severity of 
the service-connected duodenal ulcer.  38 C.F.R. § 4.7.  The 
current 20 percent evaluation contemplates the veteran's 
current gastrointestinal complaints which are reflective of 
not more than moderate impairment.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for duodenal ulcer.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
record is clear in that duodenal ulcer has not required any 
inpatient care and has not markedly interfered with 
employment; moreover, the veteran is retired.

The current evaluation of 20 percent adequately compensates 
the veteran for the nature and extent of severity of his 
duodenal ulcer.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this matter.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



